Citation Nr: 1635217	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-09 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating, prior to February 11, 2013, for limitation of left knee extension.

2.  Entitlement to a rating in excess 10 percent, from February 16, 2010 to February 11, 2013, for limitation of left knee flexion.

3.  Entitlement to a rating in excess of 20 percent, on and after February 11, 2013, for left knee meniscal tear with osteoarthritis.

4.  Entitlement to a compensable rating, prior to February 11, 2013, for limitation of right knee extension.

5.  Entitlement to a rating in excess 10 percent, from February 16, 2010 to February 11, 2013, for limitation of right knee flexion.

6.  Entitlement to a rating in excess of 20 percent, on and after February 11, 2013, for right knee meniscal tear with osteoarthritis.

7.  Entitlement to an effective date prior to February 11, 2013, for the grant of a 20 percent rating for limitation of right knee extension (now rated as right knee meniscal tear with osteoarthritis).

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) after July 26, 2013.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was before the Board in April 2015, at which time they were remanded for additional development.  While this appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a March 2016 rating decision wherein it assigned a singular 20 percent rating for left knee meniscal tear with osteoarthritis, as well as a singular 20 percent rating for right knee meniscal tear with osteoarthritis, both effective February 11, 2013.   The Board has modified the Veteran's claims to reflect this decision.  After the issuance of a March 2013 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

During the pendency of the appeal, the Veteran separately submitted a claim of entitlement to TDIU, which was denied in a July 26, 2013 rating decision.  The Veteran subsequently re-raised the issue of entitlement to TDIU.  TDIU claims are for consideration throughout the entire appellate period and, thus, the Board finds that a claim of entitlement to TDIU, after July 26, 2013, is pending before VA.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the.  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination in order to ascertain the severity of his service-connected left and right knee disabilities.  

In January 2016, the Veteran underwent the requested examination; however, this examination did not include clinical findings regarding the Veteran's left or right knee range of active motion, range of passive motion, range of motion with weight-bearing and range of motion without weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

With respect to the claim of entitlement to an earlier effective date and a claim of entitlement to TDIU after July 26, 2013, the Board finds that these matters are inextricably intertwined with the increased ratings claims being remanded herein.  As such, the Board finds that remanding both claims is warranted for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  

Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.   Range of motion testing should include range of active motion, range of passive motion, range of motion with weight-bearing and range of motion without weight-bearing.  If painful motion is observed, the examiner must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability/disabilities.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner must ascertain whether either disability is manifested by instability.  A complete rationale for any expressed opinion should be provided.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated, including entitlement to TDIU after July 26, 2013.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

